RENDERED: MAY 28, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0542-MR


VERONICA MILLER AND MARVIN                                       APPELLANTS
MILLER


               APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE KIMBERLY N. BUNNELL, JUDGE
                      ACTION NO. 14-CI-03271


FAYETTE MALL SPE, LLC; ERMC II,                                    APPELLEES
LP; AND CBL & ASSOCIATES
MANAGEMENT, INC.


                               OPINION
                       REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Veronica and Marvin Miller appeal from the Fayette

Circuit Court’s grant of summary judgment in favor of the Appellees. For the

reasons stated herein, we reverse and remand.
            RELEVANT FACTS AND PROCEDURAL HISTORY

             On August 30, 2013, Veronica and Marvin Miller went shopping in

Fayette Mall. When the Millers walked in an area near a Sephora store and a Dead

Sea kiosk, Veronica slipped and fell and allegedly suffered injuries from her fall.

In August 2014, the Millers filed a personal injury suit against the Fayette Mall

premises owner and the entities providing management, security, and

housekeeping services to the mall. After the parties engaged in some discovery,

the Appellees filed a motion for summary judgment in March 2016.

             The Appellees attached to their summary judgment motion a

surveillance video from the Sephora store entrance near the Dead Sea kiosk.

Unfortunately, the surveillance video in the record on appeal (a CD/DVD attached

to the defendants’ summary judgment motion) was not in a format allowing us to

view the video even after consultation with court technology services. However, it

appears undisputed that the video contains footage of Ms. Miller’s fall and of an

unidentified male patron bending over and picking up an object from the floor just

under a minute before the fall. Based on our review of discussions of the video in

court hearings and deposition testimony as well as still photographs in the record

from the video, apparently the view of the object is obstructed so that it cannot be

identified solely by watching the video.




                                           -2-
             The Appellees also attached the Millers’ deposition testimony and an

affidavit from Nir Neve to their motion. Nir Neve had been working at the Dead

Sea kiosk when Ms. Miller fell. In his affidavit, Neve averred that he remembered

seeing an unidentified male patron “drop a bottle of water” between the Sephora

entrance and the Dead Sea kiosk. And he further averred that he “noticed the man

immediately pick up the bottle and what I believe was the cap to the bottle.” He

“did not notice whether water spilled from the bottle” since he was busy working,

but he recalled that “several customers continued to walk in the general area

between Sephora’s customer entrance and the Dead Sea kiosk.”

             Neve also averred that Ms. Miller slipped and fell in the same general

area where the patron had dropped the bottle less than a minute earlier and that

there was no time to clean up or warn anyone before her fall:

             6.     Less than one (1) minute later, a woman walked in
             the same direction as the male patron through the same
             area of the dropped bottle of water. The woman slipped
             and fell in the water which I can only believe was just
             spilled and splattered from the bottle dropped by the male
             patron.

             7.     Since the woman slipped and fell within seconds
             of the spill, there was not enough time for anyone to
             clean the spill or warn the woman of its existence prior to
             the woman’s slip and fall.

             8.     After the woman slipped and fell, I helped her up
             and a co-worker at the Dead Sea kiosk cleaned up the
             water.


                                         -3-
(Record (R.), p. 119).

               In response to the motion for summary judgment, the Millers

contended that genuine issues of material fact remained and that the Appellees

were not entitled to judgment as a matter of law. They asserted that it was

impossible to see what was actually dropped by the patron in the video, that the

surveillance recording did not actually show a spill, and that it was unknown when

the floor became wet—especially as they had requested surveillance video starting

three hours beforehand but were only provided with footage starting a few minutes

before the fall. The Millers pointed to lack of definitive proof that mall security

officials had recently inspected the area.1 They argued that the Appellees cherry-

picked footage showing the patron bending over and picking something up to cast

blame on a patron for a spill and shift blame from themselves for inadequate

efforts to make sure the premises were safe for mall patrons. The Millers further

asserted that the video showed Ms. Miller falling in a spot several feet away from

where the patron had bent over to pick something up.




1
  Although an incident report and a mall official’s deposition testimony both stated that a mall
security officer had been in the area about ten minutes before Ms. Miller’s fall and did not notice
anything on the floor, that security officer admitted in his deposition that he was unsure whether
he had passed through the area ten minutes beforehand since he had just been patrolling outside
in his vehicle. Also, he did not remember whether he passed the Sephora/Dead Sea kiosk area or
went a different way when going inside to the mall security office. The mall produced no Daily
Activity Reports for the relevant period which perhaps could have shown when security had
passed through the area for inspection despite any general practices of keeping such reports.

                                               -4-
             At the beginning of the hearing, the trial judge stated that there were

clearly factual disputes. She noted Neve’s affidavit testimony about seeing

someone drop a water bottle and described the video as showing that someone

dropped something. But she acknowledged that there was an issue about whether

the item was even dropped in the same area where Ms. Miller fell and that the

Millers did not concede that the dropped item (maybe a water bottle) was the cause

of the wet surface. The trial judge also acknowledged some apparent internal

inconsistencies in the affidavit about the extent to which Neve was watching the

patron versus conducting business.

             The Millers’ counsel pointed out that portions of Neve’s affidavit

were inconsistent with what was shown on the video. For example, she described

the video as showing Neve having his back turned to the unidentified male patron

when the patron walked through the area and dropped an object, despite Neve’s

statement in the affidavit that he saw the patron drop the object. She made clear

the Millers did not concede that any spill by this patron, if there even was a spill at

all, was the cause of the wet surface which led to the fall. Among other things, she

pointed out that the patron had bent down to pick up an item closer to Sephora,

while Ms. Miller fell closer to the Dead Sea kiosk while passing in the opposite

direction, and that the video showed customers in the same path as the unidentified

patron passing through without incident.


                                          -5-
             The trial court ultimately concluded it would be premature to rule on

the motion on the present record and indicated that additional discovery should

occur, such as taking Neve’s deposition. The trial judge discussed how it was not

her role to determine what the dropped object was in the video but suggested that

deposition testimony by Neve might offer more definitive proof. While the trial

judge acknowledged the difficulty a business would face in taking corrective action

within a minute of a spill, she noted there was a dispute about whether the wet

surface was caused by the object dropped less than a minute beforehand by the

unidentified patron. The trial court’s written order denied summary judgment

based on a finding of the existence of genuine issues of material fact.

             Following further discovery, the Appellees filed a renewed summary

judgment motion a few years later. Attached to the renewed summary judgment

motion was Neve’s deposition transcript. In his deposition, Neve testified that he

saw the patron pick up a “bottle of water or a cup,” but he admitted that he did not

know if the bottle or cup had water in it and that he did not see anything spill from

the bottle or cup, nor did he see water on the floor at that time. Since he was not

aware of water on the floor prior to Ms. Miller’s fall, he did not call security to

report a spill. But he testified that when he went to help Ms. Miller immediately

after her fall, he saw water on the floor which a co-worker cleaned up before

security arrived.


                                          -6-
             At the hearing on the renewed summary judgment motion, the trial

judge discussed her initial impressions of what she thought the surveillance

recording showed when she viewed it a few years back—basically that it showed a

man dropping something and then Ms. Miller falling nearby just a minute later.

But she explained she had denied the earlier summary judgment motion, thinking it

was premature and that the plaintiffs should be allowed to develop their case.

             Having now reviewed Neve’s deposition testimony as well as

watching the video several times, she concluded Neve’s testimony “bolstered”

what she had already seen on the recording. She also noted that there was no

evidence presented of another source for the water on the floor. She expressed a

belief that the Millers’ arguments about mall officials failing to comply with their

stated protocols for patrolling the mall were irrelevant. Instead, since there was

only a minute between the mall patron dropping something and Ms. Miller’s fall,

and there was no evidence of another source of the water on the floor, the trial

judge concluded that there had been no notice to the defendants of the spill and that

there was no evidence of negligence or failure to exercise reasonable care. So, she

determined that summary judgment in favor of the Appellees was warranted.

             The trial court’s written order granted summary judgment based on its

finding that the Appellees did not have a sufficient time to take steps to address a

spill and its conclusion that there were no genuine issues of material fact:


                                         -7-
             Defendants did not have a sufficient time to become
             aware or warn of the subject spill. The testimony of Nir
             Neve as well as the video footage is uncontroverted that
             the subject spill led to the Plaintiff’s fall and that such
             spill occurred less than one minute before the fall. As a
             result, there are no genuine issues of material fact.

(R., p. 784). (The order entered appears to be one tendered by counsel).

             The Millers filed a motion for reconsideration and to vacate summary

judgment. They argued that legitimate factual disputes remained about the

Appellees’ “theory” that a customer dropped a bottle of water, water spilled, and

this water was the cause of Veronica Miller’s fall a minute later. They asserted the

surveillance recording did not actually show a bottle being dropped on the floor.

They pointed to Neve’s admission in his deposition that he did not know if there

had been water in the bottle/cup and did not see water on the ground prior to the

fall. They argued that the trial court had engaged in speculation to conclude that

the patron’s dropping an object was the cause of the water on the floor leading to

Ms. Miller’s fall. The trial court denied the motion, and the Millers filed a timely

appeal.

                            STANDARD OF REVIEW

             We review the trial court’s grant of summary judgment under the non-

deferential de novo standard, as the Kentucky Supreme Court has explained:

“Appellate review of a summary judgment involves only legal questions and a

determination of whether a disputed material issue of fact exists. So we operate

                                         -8-
under a de novo standard of review with no need to defer to the trial court’s

decision.” Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901, 905 (Ky.

2013) (footnotes omitted).

                                    ANALYSIS

   I.     The Trial Court Misconstrued or Misapplied Kentucky Authority
          Regarding the Burden of Proof in Slip and Fall Premises Liability Cases

             The trial court’s discussion at the renewed summary judgment motion

hearing and the text of its written order indicate that it granted summary judgment

based on a lack of showing of sufficient notice for the Appellees to correct or at

least warn customers of the unsafe condition. The lack of other evidence

indicating an alternative source of the water on the floor was mentioned by the trial

court at the hearing, although this was not explicitly noted in the written order.

             To the extent that the trial court assumed that the Millers had the

burden of proving that the substance was on the floor long enough for the

Appellees to take corrective action, this was in error. Lanier v. Wal-Mart Stores,

Inc., 99 S.W.3d 431, 436 (Ky. 2003) (“we now depart from our previous approach

imposing the burden on the injured customer to prove how the foreign substance

came to be on the floor and/or how long it had been there . . . .”). Nearly two

decades ago, the Kentucky Supreme Court overruled prior case law requiring that

customers must prove that either the premises owner (or its employees) caused the

foreign substance on the floor or that the substance was on the floor long enough

                                          -9-
for the owner to take corrective action to prevail on a premises liability action for

personal injuries. See id. at 433-36.

               Instead, under our current law, once a customer/business invitee offers

proof that a foreign substance was on the floor of the premises and was a

substantial factor in causing him or her to fall and suffer resulting injuries, that is

sufficient to withstand a premises owner defendant’s motion for summary

judgment in this type of slip and fall case:2

               the customer retains the burden of proving that: (1) he or
               she had an encounter with a foreign substance or other
               dangerous condition on the business premises; (2) the
               encounter was a substantial factor in causing the accident
               and the customer’s injuries; and (3) by reason of the
               presence of the substance or condition, the business
               premises were not in a reasonably safe condition for the
               use of business invitees. Such proof creates a rebuttable
               presumption sufficient to avoid a summary judgment or
               directed verdict, and shifts the burden of proving the
               absence of negligence, i.e., the exercise of reasonable
               care, to the party who invited the injured customer to its
               business premises.

Martin v. Mekanhart Corp., 113 S.W.3d 95, 98 (Ky. 2003) (internal quotation

marks and citations omitted) (citing Lanier, 99 S.W.3d at 435-37).

               In the present case, there is proof sufficient to create at least issues of

fact about the presence of a foreign substance on the floor and the wet surface



2
 From our review of the record, there were apparently no allegations in this case that the unsafe
condition (the wet floor) was open and obvious.

                                              -10-
causing Ms. Miller to fall and sustain injuries as a result and thus the premises not

being in reasonably safe condition. Consequently, a rebuttable presumption in the

Millers’ favor arose which is sufficient to withstand the Appellees’ summary

judgment motion under binding Kentucky precedent. Id.

   II.    The Trial Court Erred in Concluding No Genuine Issues of Material Fact
          Remain

             In addition to the error in apparently assuming that the Millers bore

the burden of proving how long the substance was on the floor to prevail on their

claim, we conclude that the trial court erred in concluding that no genuine issues of

material fact remain.

             In Kentucky, “summary judgment is to be cautiously applied and

should not be used as a substitute for trial.” Steelvest, Inc. v. Scansteel Service

Center, Inc., 807 S.W.2d 476, 483 (Ky. 1991). Thus, granting summary judgment

is only proper “when, as a matter of law, it appears that it would be impossible for

the respondent to produce evidence at the trial warranting a judgment in his favor

and against the movant.” Id. at 483. In deciding whether to grant summary

judgment, the trial court must view the factual record in a light most favorable to

the non-moving party and resolve all doubts in his/her favor. Id. at 480. The

movant bears the initial burden of convincing the trial court by evidence of record

that no genuine issue of material fact is in dispute, but then the burden shifts to the

party opposing summary judgment to present at least some affirmative evidence

                                         -11-
showing there is a genuine issue of material fact for trial. Id. at 482. “The trial

judge must examine the evidence, not to decide any issue of fact, but to discover if

a real issue exists.” Id. at 480.

             Given the binding precedent about premises liability cited herein and

the trial court’s duty to view the evidence of record in the light most favorable to

the non-moving party, the trial court erred in determining that no genuine issues of

material fact remained on the record before it. The record reveals that the

Appellees came forward with evidence indicating that an unidentified patron had

dropped an object within several feet of where Ms. Miller fell less than a minute

later. Although the Appellees have characterized the video and testimony as

showing a “spill” from a water bottle dropped by a patron in the same area where

Ms. Miller fell just a minute later, the trial court noted existing factual disputes

about whether such a spill occurred when denying the initial summary judgment

motion even after reviewing the surveillance video and Neve’s affidavit.

             Upon filing the renewed motion for summary judgment, the Appellees

attached Neve’s deposition testimony. The trial judge orally found that this

“bolstered” the video and the Appellees’ theory of what had occurred (i.e., that the

dropped object was the cause of a spill causing Ms. Miller’s fall on wet surface).

And the written order granting summary judgment contained a finding that the




                                          -12-
evidence incontrovertibly showed that a patron dropped a water bottle causing a

spill leading to the fall.

              Reviewing the trial court’s grant of summary judgment under the

applicable de novo standard, we conclude that it must be reversed. A jury or judge

presiding in a bench trial may make reasonable inferences based on the evidence

and, therefore, they may or may not find that the patron’s dropping an item a

minute beforehand was the cause of the wet surface. See generally Toler v. Sǜd-

Chemie, Inc., 458 S.W.3d 276, 287 (Ky. 2014) (“A jury is entitled to draw all

reasonable inferences from the evidence . . .”); Kubajak v. Lexington-Fayette

County Urban County Government, 180 S.W.3d 454, 459 (Ky. 2005)

(administrative law judge, as the fact-finder in workers’ compensation cases, is

charged with weighing the evidence and with making reasonable inferences from

the evidence). However, a trial judge considering a summary judgment motion

must not weigh the evidence or decide any issues of fact. Steelvest, 807 S.W.2d at

480; Welch v. American Publishing Co. of Kentucky, 3 S.W.3d 724, 730 (Ky.

1999).

               The trial court denied the initial summary judgment motion, finding

factual disputes after reviewing evidence including the surveillance recording and

Neve’s affidavit. And the trial court granted the renewed summary judgment

motion, essentially concluding that no genuine issues of material fact remained


                                        -13-
after reviewing Neve’s deposition testimony and orally noting the lack of evidence

of another source of the water on the floor. But viewing the evidence in the light

most favorable to the Millers and resolving all doubts in their favor, Neve’s

deposition testimony did not directly and conclusively state that the patron spilled

water or that such a spill caused the fall, nor did it preclude the existence of

genuine issues of material fact.

             Neve testified he did not know whether there was water in the

container before it was dropped and that he did not see water spill from the

container nor see water on the floor prior to Ms. Miller’s fall. Moreover, other

mall patrons walked in the same area around the same time without slipping, and it

is not certain that the patron dropped the bottle in the exact area where Ms. Miller

fell or whether the bottle was only dropped in that general vicinity.

             A reasonable jury or judge hearing a bench trial might make

reasonable inferences to conclude that the dropped item was or was not the source

of the water on the ground leading to Ms. Miller’s fall. Toler, 458 S.W.3d at 287.

Resolving such a factual dispute would be within the purview of a trial fact-finder

but not within the purview of a trial court ruling on a summary judgment motion—

particularly not under our strict Steelvest standard:

             under the new federal standards, this burden does not
             necessarily require the movant to produce evidence
             showing the absence of a genuine issue of material fact,
             but only that he show that there is an absence of evidence

                                          -14-
               possessed by the respondent to support an essential
               element of his case. Under the present practice of
               Kentucky courts, the movant must convince the court, by
               the evidence of record, of the nonexistence of an issue of
               material fact.

Steelvest, 807 S.W.2d at 482.

               It appears to us that summary judgment may have been granted here

under the federal standard rather than the Kentucky state court standard as the trial

court orally noted the Millers’ failure to offer evidence of an alternative source of

the water to counter the Appellees’ evidence indicating a mall patron’s dropped

item as a potential source of the water.3 And again, the Millers did not have the

burden of proving how or when the water came to be on the floor to defeat the

summary judgment motion under precedent such as Lanier and Martin.




3
  Retail customers generally cannot easily access potential sources of evidence about how or
when foreign substances on the floor or other unsafe conditions arose on retail premises—in
contrast to the premises owners. See Smith v. Wal-Mart-Stores, Inc., 6 S.W.3d 829, 831 (Ky.
1999) (J. Cooper, concurring) (“Presumably, had the customer had personal knowledge of the
presence of the substance/object before the accident, he would not have stepped on it. Absent his
own knowledge or some other inferential proof, such as the melted Icee in this case, the customer
must either produce a witness who saw the substance or object on the floor prior to accident or
face either summary judgment or a directed verdict. The unlikelihood of success in that regard is
attested to by the cumulative outcomes in the cases cited supra. Placing this virtually
insurmountable burden of proof on the customer is inconsistent with the proposition that a
proprietor of a place of business has a duty to keep his premises in a reasonably safe condition
for normal use by his customers.”). Due in part to Justice Cooper’s expression of concerns in
this regard, the Kentucky Supreme Court eventually abandoned its earlier approach and held that
retail customers no longer had to prove how long a substance had been on the floor to prevail on
a premises liability claim for a slip and fall. Lanier, 99 S.W.3d 434-35 (noting retail customer’s
inability to prove how long substance had been on floor before her fall and Justice Cooper’s
discussion in his concurring opinion in Smith).

                                              -15-
             In short, though the Appellees had come forward with evidence which

could be considered by a trial fact-finder in determining whether the Appellees had

rebutted the presumption in the Millers’ favor, the evidence offered did not

establish the non-existence of genuine issues of material fact. And viewing the

evidence in the light most favorable to the Millers and resolving all doubts in their

favor, it would not be impossible for the Millers to prevail at trial—especially as

they did not concede or stipulate as to the cause of the wet surface and they did not

bear the burden of proving how or when the water came to be on the floor.

             As we reverse the trial court’s grant of summary judgment on other

grounds, we decline to reach the Millers’ alternate argument—which they admit

was not preserved and which the Appellees point out was not raised in the Millers’

pre-hearing statement—that the summary judgment was improperly granted due to

there being no previously filed answer by the Appellees in the record.

Furthermore, other issues or arguments raised by the parties in their briefs which

are not discussed herein have been determined to lack merit or to be unnecessary

for our resolution of this case.

                                   CONCLUSION

             For the reasons stated herein, we REVERSE and REMAND for

further proceedings in conformity with this Opinion.

             ALL CONCUR.


                                        -16-
BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEES:

Kendra L. Rimbert          James G. Womack
Louisville, Kentucky       Stephanie Tew Campbell
                           Lexington, Kentucky




                         -17-